                Case 20-11602-BLS         Doc 110      Filed 09/24/20     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:
                                                  Chapter 11
FACTOM, INC.,
                                                  Case No. 20-11602 (BLS)
         Debtors.
                                                  Re: Docket No. 101

         ORDER GRANTING FINAL APPLICATION OF NATASHA M. SONGONUGA,
         SUBCHAPTER V TRUSTEE, FOR ALLOWANCE OF COMPENSATION AND
              REIMBURSEMENT OF EXPENSES FOR THE FINAL PERIOD
                    JUNE 19, 2020 THROUGH AUGUST 26, 2020

         Upon consideration of the application of Natasha M. Songonuga, Subchapter V Trustee

(“SCV Trustee”) for approval of the Final Application of Natasha M. Songonuga, Subchapter V

Trustee, for Allowance of Compensation and Reimbursement of Expenses for the Final Period June

19, 2020 Through August 26, 2020 [ECF Dkt No 101] (the “Final Application”) for final allowance

of compensation and reimbursement of expenses for the period from June 19, 2020 through August

26, 2020 (the “Final Fee Period”); and the Court having found that this Court has jurisdiction over

this matter pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found that this matter is a

core proceeding pursuant to 28 U.S.C. § 157; and the Court having found that venue of this proceeding

and the Final Application in this District are proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the

Court having reviewed the Final Application and objections, if any, filed thereto; and it appearing

that due and proper notice of the Final Application have been provided; and it appearing that no other

or further notice need be provided; and after due deliberation and sufficient cause appearing therefore,

         IT IS HEREBY ORDERED THAT:

         1.    The Final Application is GRANTED as set forth herein.

         2.    The SCV Trustee is awarded and allowed on a final basis compensation in the amount

of $9,499.50 for services rendered during the Final Fee Period.
                  Case 20-11602-BLS         Doc 110     Filed 09/24/20    Page 2 of 2



       3.         Reimbursement to Gibbons for expenses incurred during the Final Fee Period is

allowed on a final basis in the amount of $67.50.

       4.         The Debtors are authorized and directed to pay the SCV Trustee all unpaid fees and

expenses allowed pursuant to this Order.

       5.         The terms and conditions of this Order shall be immediately effective and enforceable

upon its entry.

       6.         During the pendency of the above-captioned Chapter 11 case, this Court shall retain

jurisdiction with respect to any matters, claims, rights or disputes arising from or related to the

implementation of this Order.




  Dated: September 24th, 2020                  BRENDAN L. SHANNON
  Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE




                                                  -2-
